Citation Nr: 0123149	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of dislocation of right acromioclavicular joint, 
currently rated as 20 percent disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for weakness in the legs and sexual 
dysfunction due to Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

REMAND

The veteran had active duty from January 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision and 
May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
1994, the RO denied the veteran's claim for an increased 
rating for his service-connected right shoulder; in November 
1999, the RO reopened and denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for weakness in the 
legs and sexual dysfunction due to VA medical and surgical 
treatment.  The veteran has completed his appeal as to both 
issues.

The veteran initiated his appeal as to the increased rating 
issue by submitting a notice of disagreement (NOD) in June 
1995 and completed his appeal by submitting his substantive 
appeal (VA Form 9) in August 1995.  The initiated his appeal 
of his 1151 claim by submission of a NOD in July 2000 and his 
substantive appeal in August 2000.

In reviewing the claims folder, the Board noted that the 
veteran had, at the time he submitted his August 1995 
substantive appeal, also requested a personal hearing before 
a member of the Board to be conducted at the local RO.  
Although the RO informed the veteran in a letter dated in 
September 1995 that the veteran's name would remain on a 
Travel Board hearing request schedule, the requested hearing 
was never scheduled.  The Board notes further, that in 
September 1995, the case was sent to the veteran's 
representative for the submission of additional argument and 
the VA Form 8, Certification of Appeal to the Board, was 
prepared.  In connection with the other issue on appeal, the 
veteran, in his August 2000 substantive appeal failed to 
indicate whether he wanted a Board hearing although he was 
afforded a hearing before a Decision Review Officer at the RO 
in September 2000.  As a  Board hearing request was still 
outstanding, however, the Board in an August 2001 letter, 
asked the veteran to clarify his wishes regarding a personal 
hearing.  The letter indicated that in the event that no 
response was received within 30 days, the Board would assume 
the appellant would like a hearing before a member of the 
Board at the RO.  A response was received from the veteran in 
September 2001, in which he indicated that he did want to 
attend a hearing before a member of the Board at the St. 
Louis RO.

Accordingly, the case is REMANDED for the following action:

The RO should take all necessary steps to 
schedule the appellant for a hearing 
before a member of the Board at the St. 
Louis RO as soon as practicable.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


